DETAILED ACTION
	This action is in response to applicant’s response dated 09/20/2021.
	Claims 1-13 have been elected.
	Claims 14-23 have been withdrawn.
Claim 1, 9, 12 have been newly amended.
	Claims 1-13 have been examined


Response to Amendment
	Applicant’s amendments dated 07/26/2021 have been fully considered.

Response to Arguments
	Applicant asserts that the claims are eligible because they solve a problem by not requiring “real-time communication between distant server and remote terminals at the time of access to a product or service”. However, no such implementation is found in the claims. Instead, the claims merely assert that data is being transmitting over a communication link between a central server and a remote terminal in order to manage human activity. Therefore applicant’s arguments are not persuasive. 
Previously applicant had asserted that the limitation of “transmitting, over a communication link, a copy of the association between the secret number and the transaction form the central server to a remote terminal” causes the claims to be integrated into a practical application. However, it is noted that transmitting data over a link is a generic function of generic computing devices. Furthermore such transmissions fall within the abstract idea of managing human activities. 
Applicant asserts that the prior art does not disclose that the remote terminal is not “of the operator”. However, such a limitation is non-functional and does not manipulate the processes being performed. Furthermore, merely being associated with an operator qualifies being “of an operator”. 
Applicant asserts that the prior art does not address “the problem being solved by the present invention” stating that the claims “enables to separate in time and location the various operations”. However, the claims provide no such enablement, and merely states that such seperations exist. There is no 
Applicant asserts the prior art does not disclose the particulars of claim 4, but only addresses Yoon, and not the combination of references that were cited for claim 4. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of managing human activity without significantly more. 
The claim recite “An electronic payment method, comprising: generating, at a central server of an operator, a secret number based on a payment card number; associating, at the central server, the secret number with a transaction; transmitting, over a communication link, a copy of the association between the secret number and the transaction from the central server of an operator to a remote terminal of an operator; storing the copy of the association between the secret number and the transaction at the remote terminal of the operator; detecting an access at the remote terminal of the operator, the access being detected by receiving the payment card number at the remote terminal directly from a payment card; generating, at the remote terminal of the operator, an identifier based on the payment card number; determining, at the remote terminal of the operator, whether the identifier matches the secret number; and in response determining that the identifier matches the secret number, determining, at the remote terminal of the operator, whether a provision of a product or service offered by the operator at the remote terminal of the operator is authorized based on a content of the transaction.” in various forms.

This judicial exception is not integrated into a practical application because the claims merely recite the control of the user as the end result and such processes are all performed in a manner of automating the abstract idea with generic devices/computers/data.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements such as “payment card number”, “remote terminal”, “central server” identifier”, “content”, “product or service”, “of an operator”, etc. merely recite descriptions of data, devices, environments in which the process is to be automated.
The dependent claims recite similar limitations and therefore fall short in similar fashion. The dependent claim limitations such as “obtaining payment”, i.e. performing a transaction, “time-limited pass”, i.e. description of data, “number of instances”, i.e. rules, “encryption”, i.e. manipulating data, “RFID”, i.e. descriptions of environment/devices, “plurality”, i.e. duplication, “denying”, i.e. rules, “operator command for requesting authorization”, i.e. rules, “forwarding” i.e. sending/receiving/routing, “ etc. all either fall within the scope of the abstract idea or describe devices, users, data, etc. that do not integrate the claims into a practical application and do not elevate the claims as significantly more. 

Claim Interpretation
It is noted that claim 1 recites the limitation “determining at the remote terminal of the operator, whether the identifier matches…” indicating that an option of the claims is that the determination is that the identifier does not match. However, a subsequent limitation is “in response to determining that the identifier matches the secret number...” Therefore the scope of the claims lends itself to be interpreted as the determination of matching to never have occurred any “in response” limitations depending on such a determination to also not occur. Applicant is suggested top actively recite that the determination is done in a positive manner, e.g. determining that the identifier matches the secret number. Claim 11 and 12 recite similar limitations and encounter similar available interpretations.

Claim 11 recites descriptions of remote terminals which does not manipulate the scope of the methods being performed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 5-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 2018/0285868 A1) in view of Mills (US 2014/0281503 A1) and Yoon (US 2017/0330167 A1).

Regarding Claim 1:
O’Hara teaches the context of a an electronic payment method utilizing tokens as well as transaction information that is transformed as being a payment card number (Paragraph 0029, “An embodiment of the system preferably comprises a merchant terminal connected to the network and configured to initiate an electronic transaction, wherein the first remote server is further configured to generate a transaction token associated with the electronic transaction, communicate the transaction token to the personal computing device, compare tokens received from the cardholder device against the stored card token, device token and authorisation token, and to authenticate the electronic transaction if the comparison returns a match; and the cardholder device is further configured to receive authenticating data, to generate an authorisation token based on the authenticating data and to communicate the stored card token, the stored cardholder device token, the generated authorisation token and the communicated transaction token to the first remote server.”)
O’Hara does not specifically disclose comprising: generating, at a central server of an operator, a secret number based on a [information]; associating, at the central server, the secret number with a transaction; storing a copy of the association between the secret number and the transaction at a remote terminal; …generating, at the remote terminal, an identifier based on the [information]; verifying, at the remote terminal, whether the identifier matches the secret number; and  when the identifier matches the secret number, determining, at the remote terminal, whether a provision of a product or service offered at the remote terminal is authorized based on a content of the transaction.

However, Mills an analogous art of O’Hara and the current application, teaches comprising: generating, at a central server of an operator, a secret number based on a [information]; associating, at the central server, the secret number with a transaction; storing the copy of the association between the secret number and the transaction at the remote terminal; (Paragraph 0053, “The information associated with the signed client-device certificate may be referred to as certificate identifying information. In an implementation, the stored certificate identifying information may include, date of signing of client-device certificate, serial number of client-device certificate and identification attribute of the client device an application specific universal unique identifier (UUID), application name, etc. In an implementation, a 
…generating, at the remote terminal of the operator, an identifier based on the [information]; determining, at the remote terminal of the operator, whether the identifier matches the secret number; and in response to determining that the identifier matches the secret number, determining, at the remote terminal of the operator, whether a provision of a product or service offered by the operator at the remote terminal of the operator is authorized based on a content of the transaction. (Paragraph 0085, “The certificate authority may generate a hash value utilizing the received information and a base media access control (MAC) address of the network device. The certificate authority may compare the generated hash value with a hash value stored in memory, where, if the generated hash value matches the stored hash value, the certificate authority may permit access to the secure service; and if the generated hash value does not match the stored hash value, the certificate authority may deny access to the secure service.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of generating a hash/token from received data and comparing it to stored data in order to allow access to a service as disclosed by Mills to the teachings of processing transactions with tokens based on account information such as payment cards as disclosed by O’Hara by having such processes be utilized each time transactions are performed in order to increase security while allowing for ease on the user end by allowing them to avoid having to know multiple card information variations.  
O’Hara does not explicitly disclose…detecting an access at the remote terminal of the operator, the access being detected by receiving the [information] at the remote terminal directly from a payment card. 
However, Yoon an analogous art of O’Hara and the current application teaches …detecting an access at the remote terminal of the operator, the access being detected by receiving the [information] at the remote terminal directly from a payment card. (Claim 4, Paragraph X0014, “wherein the microcontroller is further configured to transmit a notification signal indicating the payment card is received in the region of 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having a remote device specifically designed to determine access by the receiving of a card and card information as disclosed by Yoon to the teachings of processing payments as disclosed by the combination of O’Hara and Mills by having remote devices be used for verificaiton in order to allow for transactions to be easily available for users while maintaining security. 
While the prior art does disclose that a remote device may be used for transactions (Yoon), the prior art does not explicitly disclose transmitting over a communication link, a copy of the association between the secret number and the transaction form the central server of the operator to a remote terminal of the operator; 
However, it is noted that the processes of making integral, seperable, duplication of parts, and rearrangement of parts are all obvious variations of a process/device, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) , In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961),  re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) , In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), etc. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that a distribution of processes, i.e. make separable, by having a transmission of data, i.e. copy of the association, be sent between devices, i.e. central server to remote terminal.   As a result, the limitation of transmitting over a communication link, a copy of the association between the secret number and the transaction form the central server of the operator to a remote terminal of the operator; is rendered obvious by the combination of prior art.

Regarding Claim 2:
O’Hara further teaches obtaining payment for the transaction, at the central server, from an issuer of a debit card or credit card bearing the payment card number.(Paragraph 0097, “The server application 404 finally communicates the updated authentication status to the corresponding merchant terminal 104 at step 622, such that processing of the electronic transaction may be completed according to any further 

Regarding Claim 5:
Mills does not specifically disclose the central server generates the secret number by applying an encryption algorithm on the payment card number; and the remote terminal generates the identifier by applying the encryption algorithm on the payment card number. That is, Mills uses a hash instead of encryption to produce the secret number. However, a Mills does disclose the use of encryption in general (Paragraph 0047, “Upon establishing the encrypted SSL connection and identifying the identity of network device 104, the client device 106 sends a certificate signing request to the network device 104, over the encrypted SSL connection.”), it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that any form of data obfuscation could be utilized as desired. 

Regarding Claim 6:
Mills further teaches wherein the association between the secret number and the transaction is transmitted to the remote terminal by one of a wired or wireless connection. (Paragraph 0024, 0034, “In an implementation, when a client-device certificate is presented by the client device for accessing a secure service from the network device, the validity of the client-device certificate is checked in the network device. The validity is checked to determine whether the certificate has been revoked or is still a valid one. Based on the validity, the client device is allowed to access the secure service from the network device… The network device 104 implementing the CPM system 102 can be implemented in a communication network 108. The client devices 106 are communicatively coupled to the network device 104 implementing the CPM system 102 over the communication network 108 through one or more communication links. The communication links between the client devices 106 and the network device 104 are enabled through a desired form of communication, for example, via dial-up modem connections, cable links, and digital subscriber lines (DSL), wireless or satellite links, or any other suitable form of communication.” Processes and data may be distributed/stored as desired over wireless communication.)

Regarding Claim 7:
O’Hara further teaches wherein the payment card number is acquired at the remote terminal by use of a radio frequency identification (RFID) signal. (Paragraph 0003, “contactless cards that can be read by a PoS or ATM over a short distance using radio-frequency identification (`RFID`) technology.”)

Regarding Claim 8:
O’Hara in view of Mills does not specifically disclose generating, at the central server, a plurality of secret numbers, each secret number being based on a distinct payment card number; associating, at the central server, each distinct secret number with a corresponding transaction; and storing a copy of each association between the distinct secret numbers and their corresponding transactions to each of the plurality of remote terminals. However such a process reads on duplication of part/process and is therefore an obvious variation of the above claims. 

Regarding Claim 9:
Mills further teaches denying the provision of the product or service at the remote terminal when the identifier is not equal to any secret number stored at the remote terminal. (Paragraph 0085, “The certificate authority may generate a hash value utilizing the received information and a base media access control (MAC) address of the network device. The certificate authority may compare the generated hash value with a hash value stored in memory, where, if the generated hash value matches the stored hash value, the certificate authority may permit access to the secure service; and if the generated hash value does not match the stored hash value, the certificate authority may deny access to the secure service.”)

Regarding Claim 11:
O’Hara in view of Mills does not specifically disclose storing copies of the association between the secret number and the transaction at each of a plurality of remote terminals, each of the plurality of remote terminals being adapted for: detecting the access by acquiring the payment card number; generating the identifier based on the payment card number; verifying whether the identifier matches the secret number; and determining whether the provision of the product or service is authorized based on the content of the transaction when the identifier matches the secret number. However such a process reads on duplication of part/process and is therefore an obvious variation of the above claims.

Regarding Claim 12:
Mills further teaches denying the provision of the product or service at a given terminal in response to determining that the content of the transaction for the payment card number does not match any given product or service provided at the given remote terminal. (Paragraph 0085, “The certificate authority may generate a hash value utilizing the received information and a base media access control (MAC) address of the network device. The certificate authority may compare the generated hash value with a hash value stored in memory, where, if the generated hash value matches the stored hash value, the certificate authority may permit access to the secure service; and if the generated hash value does not match the stored hash value, the certificate authority may deny access to the secure service.”)


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 2018/0285868 A1) in view of Mills (US 2014/0281503 A1) and Yoon (US 2017/0330167 A1) as applied above in further view of Hart (US 2008/0243702 A1).
Regarding Claim 3:
Hart teaches wherein the content of the transaction comprises a time-limited pass for the provision of the product or service, the method further comprising authorizing the provision of the product or service when the access occurs within a time period covered by the time-limited pass for the service. (Paragraph 0050, “The information received in 314 may include for example, the expiration date or time limit for the token, a transaction identifier for the token, etc. For the various pieces of information received in flowchart 300, user interfaces (e.g., graphical user interfaces) may be provided that enable a user generating the token to provide the requisite information.” Various information may be received including a time-limit on the token)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of putting time limits on data as disclosed by Hart to the teachings of processing .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 2018/0285868 A1) in view of Mills (US 2014/0281503 A1) and Yoon (US 2017/0330167 A1) as applied above in further view of Aubrey (4,798,942)
Regarding Claim 4:
Aubrey teaches wherein the content of the transaction comprises a number of instances of the provision of the product or service, the method further comprising: if the number of instances is insufficient to authorize the provision of the product or service, denying the provision of the product or service at the remote terminal; and if the number of instances is sufficient to authorize the provision of the product or service: authorizing the provision of the product or service at the remote terminal, decrementing, at the remote terminal, the number of instances of the provision of the product or service, forwarding, from the remote terminal to the central server, the decremented number of instances of the provision of the product or service, and updating, at the central server, the association between the secret number and the transaction based on the decremented number of instances of the provision of the product or service. (Col/Line: 7/5-7/25, “Assuming that the read head reads the appropriate information from the ticket and finds that there is a sufficient number of stored rides or a sufficient amount of stored value on the ticket for the particular ride for which the ticket is being processed, the information is passed to the microprocessor which sends an appropriate signal along line 105 to the driver of a vehicle on which the mechanism is provided, for example, or to release a gate to permit the passenger to enter or exit the transit system. After all the pertinent information is read from the ticket, the information is stored in RAM 90 and the program provides appropriate instructions to the microprocessor to instruct the write head 66 to write the appropriate information on the fare ticket, i.e. deducting the appropriate ride or value from the stored information on the ticket. The verify head 68 reads this information to ensure that it is correct before the ticket is passed to the exit opening 48.” Counters are checked and decremented based on accepted/rejected transactions.)
.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 2018/0285868 A1) in view of Mills (US 2014/0281503 A1) and Yoon (US 2017/0330167 A1) as applied above in further view of Krystek (US 4,216,529)
Regarding Claim 10:
Krystek teaches receiving, at the remote terminal, an operator command for requesting authorization for a single provision of the product or service; forwarding, from the remote terminal to the central server, a request for authorizing the single provision of the product or service; obtaining, at the central server from an issuer of a debit card or credit card bearing the payment card number, a payment for the single provision of the product or service; and forwarding, from the central server to the remote terminal, an authorization for the single provision of the product or service. (Col/Line: 10/15-10/45, “When this is done, the operator can select manual authorization of flow on each transaction by depressing the PAID pushbutton 74 or can select automatic authorization of flow on each transaction by depressing the AUTHORIZE pushbutton.” Transactions may be manually pushed through by an operator.)
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of manually authorizing a transaction to process as disclosed by Krystek to the teachings of processing transactions in order to achieve services as disclosed by the combination of O’Hara and Mills and Yoon by having manual authorization be available in order to overcome errors or special circumstances that would inhibit transactions from normally processing and increasing convenience for the user and commerce for the service provider.  

Regarding Claim 13:
Krystek in view of Mills and O’Hara teaches receiving, at the remote terminal, an operator command for requesting authorization for a single provision of the product or service; forwarding, from the remote terminal to the central server, a request for authorizing the single provision of the product or service; obtaining, at the central server from an issuer of a debit card or credit card bearing the payment card number, a payment for the single provision of the product or service; and forwarding, from the central server to the remote terminal, an authorization for the single provision of the product or service. (Col/Line: 10/15-10/45, “When this is done, the operator can select manual authorization of flow on each transaction by depressing the PAID pushbutton 74 or can select automatic authorization of flow on each transaction by depressing the AUTHORIZE pushbutton.” Transactions may be manually pushed through by an operator and the normal transaction process would be followed as expected.) 
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of manually authorizing a transaction to process as disclosed by Krystek to the teachings of processing transactions in order to achieve services as disclosed by the combination of O’Hara and Mills and Yoon by having manual authorization be available in order to overcome errors or special circumstances that would inhibit transactions from normally processing and increasing convenience for the user and commerce for the service provider.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gopalakrishnan (US 2015/0040198 A1) and Lee (US 201/0198339 A1)teaches the comparing of stored and generated numbers. 
Sills (US 2018/0089707 A1) and Zloth (US 2011/0246372 A1) and Bhambri (US 2006/0167811 A1) and teaches the hashing or tokenization of card numbers.
Kogen (US 8498902) and Montealegre (US 2015/0115028 A1) teaches checking funds and value amounts for sufficient amounts for passengers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/19/2021